Petition dismissed. This is a petition for a writ of certiorari to quash certain proceedings of the municipal council of the city of Haverhill. The proceedings sought to be quashed consist of four ordinances enacted by a majority of the municipal council. The petitioner is a resident and taxpayer of the city of Haverhill and a member of the municipal council. It is the petitioner’s contention that these ordinances are repugnant to the city’s charter (St. 1869, c. 61, as amended by St. 1908, c. 574) and should be quashed and that the respondents should be enjoined from exercising any authority under them. There is no occasion to discuss the challenged ordinances or to. determine whether they are valid since we are of the opinion that they are not subject to review upon a writ of certiorari. It is well settled that this process “is available only for the purpose of examining and correcting the errors of law manifest upon the record of some tribunal in its performance of judicature, and to restrain the excesses of jurisdiction of inferior courts or officers acting judicially.” Fitzgerald v. Mayor of Boston, 220 Mass. 503, 506. Attorney General v. Mayor & Aldermen of Northampton, 143 Mass. 589. Locke v. Selectmen of Lexington, 122 Mass. 290. The matters complained of in this petition do not fall under this classification; they do not relate to the exercise of any judicial or quasi judicial functions. The passing of the ordinances in question by the municipal council was legislative in its nature. The writ of certiorari may not be used to review proceedings of this character. Fitzgerald v. Mayor of Boston, 220 Mass. 503, 506. Locke v. Selectmen of Lexington, 122 Mass. 290. There is nothing to the contrary in Morley v. Police Commissioner of Boston, 261 Mass. 269, Marcus v. Street Commissioners, 252 Mass. 331, Byfield v. Newton, 247 Mass. 46, and Cambridge v. Railroad Commissioners, 153 Mass. 161, relied on by the petitioner.